Name: Commission Regulation (EC) No 1071/2000 of 19 May 2000 applying a special intervention measure for maize and sorghum at the end of the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product;  marketing
 Date Published: nan

 Avis juridique important|32000R1071Commission Regulation (EC) No 1071/2000 of 19 May 2000 applying a special intervention measure for maize and sorghum at the end of the 1999/2000 marketing year Official Journal L 119 , 20/05/2000 P. 0020 - 0020Commission Regulation (EC) No 1071/2000of 19 May 2000applying a special intervention measure for maize and sorghum at the end of the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1253/1999(2), and in particular Article 6 thereof,Whereas:(1) The intervention period for maize and sorghum ends on 30 April in the south and 31 May in the north. In view of the uncertainty as regards outlets, this is likely to induce operators to offer substantial quantities of maize and sorghum for intervention at the end of May in the north, although certain market outlets may be found after the end of the intervention period. This situation may be remedied by allowing those cereals to be bought in until 15 August 2000.(2) The conditions governing the buying-in of cereals are laid down in Commission Regulation (EC) No 824/2000 of 19 April 2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals(3).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. In accordance with Article 6 of Regulation (EEC) No 1766/92, the intervention agencies of Member States other than Greece, Spain, Italy and Portugal shall buy in quantities of maize and sorghum offered to them from 1 July to 15 August 2000.2. The price to be paid shall be the intervention price applicable for May 2000.3. Buying-in shall be carried out by the intervention agency in accordance with Regulation (EC) No 824/2000.Notwithstanding the third subparagraph of Article 4(3) of Regulation (EC) No 824/2000, the last delivery of quantities offered for intervention must take place by 31 August 2000 at the latest.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 May 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 160, 26.6.1999, p. 18.(3) OJ L 100, 20.4.2000, p. 31.